Rule 502. Attorney-Client Privilege and Work Product; Limitations on WaiverThe following provisions apply, in the circumstances set out, to disclosure of a communication or information covered by the attorney-client privilege or work-product protection. (a) Disclosure Made in a Federal Proceeding or to a Federal Office or Agency; Scope of a Waiver. When the disclosure is made in a federal proceeding or to a federal office or agency and waives the attorney-client privilege or work-product protection, the waiver extends to an undisclosed communication or information in a federal or state proceeding only if: (1) the waiver is intentional; (2) the disclosed and undisclosed communications or information concern the same subject matter; and (3) they ought in fairness to be considered together. (b) Inadvertent Disclosure. When made in a federal proceeding or to a federal office or agency, the disclosure does not operate as a waiver in a federal or state proceeding if: (1) the disclosure is inadvertent; (2) the holder of the privilege or protection took reasonable steps to prevent disclosure; and (3) the holder promptly took reasonable steps to rectify the error, including (if applicable) following Federal Rule of Civil Procedure 26 (b)(5)(B). (c) Disclosure Made in a State Proceeding. When the disclosure is made in a state proceeding and is not the subject of a state-court order concerning waiver, the disclosure does not operate as a waiver in a federal proceeding if the disclosure: (1) would not be a waiver under this rule if it had been made in a federal proceeding; or (2) is not a waiver under the law of the state where the disclosure occurred. (d) Controlling Effect of a Court Order. A federal court may order that the privilege or protection is not waived by disclosure connected with the litigation pending before the court — in which event the disclosure is also not a waiver in any other federal or state proceeding. (e) Controlling Effect of a Party Agreement. An agreement on the effect of disclosure in a federal proceeding is binding only on the parties to the agreement, unless it is incorporated into a court order. (f) Controlling Effect of this Rule. Notwithstanding Rules 101 and 1101, this rule applies to state proceedings and to federal court-annexed and federal court-mandated arbitration proceedings, in the circumstances set out in the rule. And notwithstanding Rule 501, this rule applies even if state law provides the rule of decision. (g) Definitions. In this rule: (1) “attorney-client privilege” means the protection that applicable law provides for confidential attorney-client communications; and (2) “work-product protection” means the protection that applicable law provides for tangible material (or its intangible equivalent) prepared in anticipation of litigation or for trial. Notes (Added Pub. L. 110–322, §1(a), Sept. 19, 2008, 122 Stat. 3537; Apr. 26, 2011, eff. Dec. 1, 2011.) Explanatory Note on Evidence Rule 502 The following explanatory note was prepared by the  Judicial Conference Advisory Committee on Evidence Rules, revised Nov.  28, 2007: This new rule has two major purposes: 1) It resolves some longstanding disputes in the  courts about the effect of certain disclosures of communications or  information protected by the attorney-client privilege or as work  product—specifically those disputes involving inadvertent disclosure and  subject matter waiver. 2) It responds to the widespread complaint that  litigation costs necessary to protect against waiver of attorney-client  privilege or work product have become prohibitive due to the concern  that any disclosure (however innocent or minimal) will operate as a  subject matter waiver of all protected communications or information.  This concern is especially troubling in cases involving electronic  discovery. See, e.g., Hopson v. City of Baltimore, 232 F.R.D. 228, 244  (D.Md. 2005) (electronic discovery may encompass “millions of documents”  and to insist upon “record-by-record pre-production privilege review,  on pain of subject matter waiver, would impose upon parties costs of  production that bear no proportionality to what is at stake in the  litigation”). The rule seeks to provide a predictable, uniform  set of standards under which parties can determine the consequences of a  disclosure of a communication or information covered by the  attorney-client privilege or work-product protection. Parties to  litigation need to know, for example, that if they exchange privileged  information pursuant to a confidentiality order, the court's order will  be enforceable. Moreover, if a federal court's confidentiality order is  not enforceable in a state court then the burdensome costs of privilege  review and retention are unlikely to be reduced. The rule makes no attempt to alter federal or state  law on whether a communication or information is protected under the  attorney-client privilege or work-product immunity as an initial matter.  Moreover, while establishing some exceptions to waiver, the rule does  not purport to supplant applicable waiver doctrine generally. The rule governs only certain waivers by  disclosure. Other common-law waiver doctrines may result in a finding of  waiver even where there is no disclosure of privileged information or  work product. See, e.g., Nguyen v. Excel Corp., 197 F.3d 200 (5th Cir. 1999) (reliance on an advice of counsel defense waives the  privilege with respect to attorney-client communications pertinent to  that defense); Ryers v. Burleson, 100 F.R.D. 436 (D.D.C. 1983) (allegation of  lawyer malpractice constituted a waiver of confidential communications  under the circumstances). The rule is not intended to displace or modify  federal common law concerning waiver of privilege or work product where  no disclosure has been made. Subdivision (a). The rule provides that a voluntary disclosure  in a federal proceeding or to a federal office or agency, if a waiver,  generally results in a waiver only of the communication or information  disclosed; a subject matter waiver (of either privilege or work product)  is reserved for those unusual situations in which fairness requires a  further disclosure of related, protected information, in order to  prevent a selective and misleading presentation of evidence to the  disadvantage of the adversary. See, e.g., In re United Mine Workers of America Employee Benefit Plans Litig.,  159 F.R.D. 307, 312 (D.D.C. 1994) (waiver of work product limited to  materials actually disclosed, because the party did not deliberately  disclose documents in an attempt to gain a tactical advantage). Thus,  subject matter waiver is limited to situations in which a party  intentionally puts protected information into the litigation in a  selective, misleading and unfair manner. It follows that an inadvertent  disclosure of protected information can never result in a subject matter  waiver. See Rule 502(b). The rule rejects the result in In re Sealed Case, 877 F.2d 976 (D.C.Cir. 1989), which held that inadvertent disclosure of documents  during discovery automatically constituted a subject matter waiver. The language concerning subject matter  waiver—“ought in fairness”—is taken from Rule 106, because the animating  principle is the same. Under both Rules, a party that makes a  selective, misleading presentation that is unfair to the adversary opens  itself to a more complete and accurate presentation. To assure protection and predictability, the rule  provides that if a disclosure is made at the federal level, the federal  rule on subject matter waiver governs subsequent state court  determinations on the scope of the waiver by that disclosure. Subdivision (b). Courts are in conflict over whether an  inadvertent disclosure of a communication or information protected as  privileged or work product constitutes a waiver. A few courts find that a  disclosure must be intentional to be a waiver. Most courts find a  waiver only if the disclosing party acted carelessly in disclosing the  communication or information and failed to request its return in a  timely manner. And a few courts hold that any inadvertent disclosure of a  communication or information protected under the attorney-client  privilege or as work product constitutes a waiver without regard to the  protections taken to avoid such a disclosure. See generally Hopson v. City of Baltimore, 232 F.R.D. 228 (D.Md. 2005), for a discussion of this case law. The rule opts for the middle ground: inadvertent  disclosure of protected communications or information in connection with  a federal proceeding or to a federal office or agency does not  constitute a waiver if the holder took reasonable steps to prevent  disclosure and also promptly took reasonable steps to rectify the error.  This position is in accord with the majority view on whether  inadvertent disclosure is a waiver. Cases such as Lois Sportswear, U.S.A., Inc. v. Levi Strauss & Co., 104 F.R.D. 103, 105 (S.D.N.Y. 1985) and Hartford Fire Ins. Co. v. Garvey, 109 F.R.D. 323, 332 (N.D.Cal.  1985), set out a multifactor test for determining whether inadvertent  disclosure is a waiver. The stated factors (none of which is  dispositive) are the reasonableness of precautions taken, the time taken  to rectify the error, the scope of discovery, the extent of disclosure  and the overriding issue of fairness. The rule does not explicitly  codify that test, because it is really a set of non-determinative  guidelines that vary from case to case. The rule is flexible enough to  accommodate any of those listed factors. Other considerations bearing on  the reasonableness of a producing party's efforts include the number of  documents to be reviewed and the time constraints for production.  Depending on the circumstances, a party that uses advanced analytical  software applications and linguistic tools in screening for privilege  and work product may be found to have taken “reasonable steps” to  prevent inadvertent disclosure. The implementation of an efficient  system of records management before litigation may also be relevant. The rule does not require the producing party to  engage in a post-production review to determine whether any protected  communication or information has been produced by mistake. But the rule  does require the producing party to follow up on any obvious indications  that a protected communication or information has been produced  inadvertently. The rule applies to inadvertent disclosures made to  a federal office or agency, including but not limited to an office or  agency that is acting in the course of its regulatory, investigative or  enforcement authority. The consequences of waiver, and the concomitant  costs of pre-production privilege review, can be as great with respect  to disclosures to offices and agencies as they are in litigation. Subdivision (c). Difficult questions can arise when 1) a  disclosure of a communication or information protected by the  attorney-client privilege or as work product is made in a state  proceeding, 2) the communication or information is offered in a  subsequent federal proceeding on the ground that the disclosure waived  the privilege or protection, and 3) the state and federal laws are in  conflict on the question of waiver. The Committee determined that the  proper solution for the federal court is to apply the law that is most  protective of privilege and work product. If the state law is more  protective (such as where the state law is that an inadvertent  disclosure can never be a waiver), the holder of the privilege or  protection may well have relied on that law when making the disclosure  in the state proceeding. Moreover, applying a more restrictive federal  law of waiver could impair the state objective of preserving the  privilege or work-product protection for disclosures made in state  proceedings. On the other hand, if the federal law is more protective,  applying the state law of waiver to determine admissibility in federal  court is likely to undermine the federal objective of limiting the costs  of production. The rule does not address the enforceability of a  state court confidentiality order in a federal proceeding, as that  question is covered both by statutory law and principles of federalism  and comity. See 28 U.S.C. §1738 (providing that state judicial proceedings “shall have the same full  faith and credit in every court within the United States . . .  as they have by law or usage in the courts of such State  . . . from which they are taken”). See also Tucker v. Ohtsu Tire & Rubber Co., 191 F.R.D. 495,  499 (D.Md. 2000) (noting that a federal court considering the  enforceability of a state confidentiality order is “constrained by  principles of comity, courtesy, and . . . federalism”). Thus, a  state court order finding no waiver in connection with a disclosure  made in a state court proceeding is enforceable under existing law in  subsequent federal proceedings. Subdivision (d). Confidentiality orders are becoming  increasingly important in limiting the costs of privilege review and  retention, especially in cases involving electronic discovery. But the  utility of a confidentiality order in reducing discovery costs is  substantially diminished if it provides no protection outside the  particular litigation in which the order is entered. Parties are  unlikely to be able to reduce the costs of pre-production review for  privilege and work product if the consequence of disclosure is that the  communications or information could be used by non-parties to the  litigation. There is some dispute on whether a confidentiality order entered in one case is enforceable in other proceedings. See generally Hopson v. City of Baltimore, 232 F.R.D. 228  (D.Md. 2005), for a discussion of this case law. The rule provides that  when a confidentiality order governing the consequences of disclosure in  that case is entered in a federal proceeding, its terms are enforceable  against non-parties in any federal or state proceeding. For example,  the court order may provide for return of documents without waiver  irrespective of the care taken by the disclosing party; the rule  contemplates enforcement of “claw-back” and “quick peek” arrangements as  a way to avoid the excessive costs of pre-production review for  privilege and work product. See Zubulake v. UBS Warburg LLC, 216 F.R.D. 280, 290 (S.D.N.Y.  2003) (noting that parties may enter into “so-called ‘claw-back’  agreements that allow the parties to forego privilege review altogether  in favor of an agreement to return inadvertently produced privilege  documents”). The rule provides a party with a predictable protection  from a court order—predictability that is needed to allow the party to  plan in advance to limit the prohibitive costs of privilege and work  product review and retention. Under the rule, a confidentiality order is  enforceable whether or not it memorializes an agreement among the  parties to the litigation. Party agreement should not be a condition of  enforceability of a federal court's order. Under subdivision (d), a federal court may order  that disclosure of privileged or protected information “in connection  with” a federal proceeding does not result in waiver. But subdivision  (d) does not allow the federal court to enter an order determining the  waiver effects of a separate disclosure of the same information in other  proceedings, state or federal. If a disclosure has been made in a state  proceeding (and is not the subject of a state-court order on waiver),  then subdivision (d) is inapplicable. Subdivision (c) would govern the  federal court's determination whether the state-court disclosure waived  the privilege or protection in the federal proceeding. Subdivision (e). Subdivision (e) codifies the well-established  proposition that parties can enter an agreement to limit the effect of  waiver by disclosure between or among them. Of course such an agreement  can bind only the parties to the agreement. The rule makes clear that if  parties want protection against non-parties from a finding of waiver by  disclosure, the agreement must be made part of a court order. Subdivision (f). The protections against waiver provided by  Rule 502 must be applicable when protected communications or information  disclosed in federal proceedings are subsequently offered in state  proceedings. Otherwise the holders of protected communications and  information, and their lawyers, could not rely on the protections  provided by the Rule, and the goal of limiting costs in discovery would  be substantially undermined. Rule 502(f) is intended to resolve any  potential tension between the provisions of Rule 502 that apply to state  proceedings and the possible limitations on the applicability of the Federal Rules of Evidence otherwise provided by Rules 101 and 1101. The rule is intended to apply in all federal court  proceedings, including court-annexed and court-ordered arbitrations,  without regard to any possible limitations of Rules 101 and 1101. This  provision is not intended to raise an inference about the applicability  of any other rule of evidence in arbitration proceedings more generally. The costs of discovery can be equally high for  state and federal causes of action, and the rule seeks to limit those  costs in all federal proceedings, regardless of whether the claim arises  under state or federal law. Accordingly, the rule applies to state law  causes of action brought in federal court. Subdivision (g). The rule's coverage is limited to  attorney-client privilege and work product. The operation of waiver by  disclosure, as applied to other evidentiary privileges, remains a  question of federal common law. Nor does the rule purport to apply to  the Fifth Amendment privilege against compelled self-incrimination. The definition of work product “materials” is intended to include both tangible and intangible information. See In re Cendant Corp. Sec. Litig., 343 F.3d 658, 662 (3d Cir. 2003) (“work product protection extends to both tangible and intangible work product”). [During the legislative process by which Congress  enacted legislation adopting Rule 502 (Pub. L. 110–322, Sept. 19, 2008,  122 Stat. 3537), the Judicial Conference agreed to augment its note to  the new rule with an addendum that contained a “Statement of  Congressional Intent Regarding Rule 502 of the Federal Rules of Evidence.” The Congressional statement can be found on pages H7818–H7819 of the Congressional Record, vol. 154 (September 8, 2008).] References in Text The Federal Rules of Civil Procedure, referred to in subd. (b)(3), are set out in this Appendix. Effective Date Pub. L. 110–322, §1(c), Sept. 19, 2008, 122 Stat.  3538, provided that: “The amendments made by this Act [enacting this  rule] shall apply in all proceedings commenced after the date of  enactment of this Act [Sept. 19, 2008] and, insofar as is just and  practicable, in all proceedings pending on such date of enactment.” Committee Notes on Rules—2011 Amendment Rule 502 has been amended by changing the initial letter of a few words from uppercase to lowercase as part of the restyling of the Evidence Rules to make style and terminology consistent throughout the rules.  There is no intent to change any result in any ruling on evidence admissibility.